



WALMART INC.
STOCK INCENTIVE PLAN OF 2015
(As amended effective February 1, 2018)
1.1    Purpose and Effective Date. Walmart Inc. (“Walmart”) believes it is
important to provide incentives to Walmart’s Associates, and Non-Management
Directors, through participation in the ownership of Walmart and otherwise. The
Walmart Inc. Stock Incentive Plan of 2015 was originally established under the
name Wal-Mart Stores, Inc. Stock Incentive Plan of 1998 (“1998 Plan”). The 1998
Plan was amended, restated and renamed from time to time, and approved and
re-approved by Walmart stockholders, as the Wal-Mart Stores, Inc. Stock
Incentive Plan of 2005 (“2005 Plan”) and the Wal-Mart Stores, Inc. Stock
Incentive Plan of 2010 (“2010 Plan”), as amended and restated in 2013 (“2013
Restatement”), and most recently on June 5, 2015, as the Wal-Mart Stores, Inc.
Stock Incentive Plan of 2015 (“Plan”). The Plan, as heretofore amended, was
further amended on February 23, 2016 and February 1, 2017. The plan was renamed
effective on February 1, 2018. The purpose of the Plan is to provide incentives
to certain Associates and Non-Management Directors to enhance their job
performance, to motivate them to remain or become associated with Walmart and
its Affiliates, and to increase the success of Walmart. The Plan is not limited
to Associates who are executive officers of Walmart, but will be available to
provide incentives to any Associate or Non-Management Director that the
Committee believes has made or may make a significant contribution to Walmart or
an Affiliate of Walmart.
DEFINITIONS
2.1    “Affiliate” means any corporation, partnership, limited liability
company, business trust, other entity or other business association that is now
or hereafter controlled by Walmart; provided that if a Plan Award provides for
the deferral of compensation within the meaning of Code Section 409A, and if the
applicable Notice of Plan Award does not contain a definition of “Affiliate”
that satisfies the requirements of Code Section 409A, then for purposes of such
Plan Award, “Affiliate” means the entity for which the Recipient performs
services and with respect to which the legally binding right to deferred
compensation arises, and all persons that would be considered a single employer
with such entity under section 414(b) of the Code (employees of controlled group
of corporations), or section 414(c) of the Code (employees of partnerships, etc.
under common control); provided that the applicable standard of control for
purposes of such determination shall be “at least 50 percent”; and provided
further that the entity is one with respect to which Shares will qualify as
“service recipient stock” under Code Section 409A.
2.2    “Associate” means any person employed by Walmart or any Affiliate.
2.3    “Board” means the Board of Directors of Walmart.
2.4    “Cause” means a Recipient’s commission of any act deemed inimical to the
best interest of Walmart or any Affiliate, as determined in the sole discretion
of the Committee.
2.5    “Code” means the Internal Revenue Code of 1986, as amended.
2.6    “Committee” means the committee of the Board with responsibilities
including





--------------------------------------------------------------------------------





executive compensation matters subject to Regulation S-K Item 402, or other
committee designated by the Board as the “Committee” under the Plan. Where such
committee of the Board has delegated duties, powers or authority hereunder, the
term “Committee” shall refer to the delegate.
2.7    “Continuous Status” means the absence of any interruption or termination
of the employment relationship between an Associate and Walmart or an Affiliate
or the absence of any termination of services as a Non-Management Director.
Continuous Status shall not be considered interrupted in the case of (a) sick
leave, (b) military leave, or (c) any other leave of absence approved by Walmart
or an Affiliate; provided that leave does not exceed one year, unless
re-employment upon the expiration of that leave is guaranteed by contract or law
or unless provided otherwise by a policy of Walmart or an Affiliate.
Notwithstanding the preceding definition, if a Plan Award provides for the
deferral of compensation within the meaning of Code Section 409A, and if the
applicable Notice of Plan Award does not define a term that is a “separation
from service” within the meaning of Code Section 409A, then for purposes of such
Plan Award the Recipient’s Continuous Status will terminate if it is reasonably
anticipated that no further services would be performed by the Recipient after a
certain date or that the level of bona fide services the Recipient would perform
after such date (whether as an employee or as an independent contractor) would
permanently decrease to no more than twenty percent (20%) of the average level
of bona fide services performed (whether as an Associate or Non-Management
Director, or in any other capacity) over the immediately preceding 36-month
period (or the full period of services to the Walmart or an Affiliate if the
Recipient has been providing services to the Walmart or an Affiliate less than
36 months).
2.8    “Covered Employee” has the meaning set forth in Code Section 162(m)(3).
2.9    “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations adopted thereunder.
2.10    “Fair Market Value” means, as of any date, the closing sales price for a
Share (a) on the NYSE (or if no trading in Shares occurred on that date, on the
last day on which Shares were traded) or (b) if the Shares are not listed for
trading on the NYSE, but if there is a public market for the Shares, the closing
sales price of the Shares on such other national exchange on which the Shares
are principally traded (or if no trading in Shares occurred on that date, on the
last day on which Shares were traded), or (c) as reported by the National Market
System, or similar organization, or (d) if no such quotations are available, the
average of the high bid and low asked quotations in the over-the-counter market
as reported by the National Quotation Bureau Incorporated or similar
organizations; or (e) in the event that there is no public market for the
Shares, the value of a Share as determined by the reasonable application of a
reasonable valuation method, determined good faith by the Committee; provided
that for purposes of tax withholding, for purposes of a “net exercise” procedure
for Options, and for such other purposes as the Committee deems appropriate, the
Committee may apply a different method for calculating Fair Market Value
determined in good faith by the Committee for such purpose.
2.11    “Fiscal Year” means the 12-month period beginning on each February 1 and
ending on the following January 31.
2.12    “Gross Misconduct” is conduct that the Committee determines is
detrimental to the best interests of Walmart or any Affiliate. Examples of
conduct detrimental to the best interests of Walmart or any Affiliate include,
without limitation, violation of Walmart’s Statement of Ethics or other Walmart
policy governing behavior while providing services to Walmart or an Affiliate,





--------------------------------------------------------------------------------





or applicable period thereafter, or theft, the commission of a felony or a crime
involving moral turpitude, gross misconduct or similar serious offenses while
providing services to Walmart or an Affiliate.
2.13    “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Code Section 422.
2.14    “Non-Management Director” means a member of the Board who is not
employed by Walmart or a consolidated subsidiary of Walmart.
2.15    “Nonqualified Option” means an Option not intended to be treated as an
Incentive Stock Option or that in fact does not qualify as an Incentive Stock
Option.
2.16    “Notice of Plan Award” means the agreement or other document evidencing
and governing any Plan Award.
2.17    “NYSE” means the New York Stock Exchange or any successor organization
thereto.
2.18    “Option” means a stock option to acquire a certain number of the Subject
Shares granted pursuant to the Plan.
2.19    “Parent/Subsidiary Corporation” means a “parent corporation” (within the
meaning of Code Section 424(e)) or a “subsidiary corporation” (within the
meaning of Code Section 424(f)) of Walmart, in each case determined as of the
date of grant.
2.20    “Performance Goals” means the pre-established objective performance
goals established by the Committee for each Performance Period. The Performance
Goals may be based upon the performance of Walmart, of any Affiliate, or a
division or unit thereof, or of an individual Recipient, or groups of
Recipients, or of a store or groups of stores, using one or more of the
Performance Measures selected by the Committee. Separate Performance Goals may
be established by the Committee for Walmart or any Affiliate, or division or
unit thereof, or an individual Recipient, or groups of Recipients, or of a store
or groups of stores, using one or more of the Performance Measures selected by
the Committee and different Performance Measures may be given different weights.
The Performance Goals shall include one or more threshold Performance Goals
under which no portion of the Plan Award shall become vested, be transferred,
retained, or the value of which is to be paid as provided by the Plan and Notice
of Plan Award, if the threshold goal or goals are not achieved. With respect to
Recipients who are not Covered Employees, the Committee may establish other
subjective or objective goals, including individual Performance Goals, which it
deems appropriate. The preceding sentence shall also apply to Covered Employees
with respect to any Plan Awards not intended at the time of grant to be
Qualified Performance Based Awards.
Performance Goals may be set at a specific level, or may be expressed as a
relative percentage to the comparable measure at comparison companies, business
units, divisions or individuals or a defined index. Performance Goals shall, to
the extent applicable, be based upon generally accepted accounting principles,
but shall be adjusted by the Committee to take into account the effect of the
following, to the extent determined by the Committee prior to the grant: changes
in applicable accounting standards after the Performance Goal is established;
realized investment gains and/or losses; extraordinary, unusual, non-recurring
or infrequent items; currency fluctuations; acquisitions; divestitures;
litigation losses; financing activities; expenses for restructuring or
productivity initiatives; other non-operating items; new laws, cases or
regulatory developments that result in unanticipated items of gain, loss, income
or expense; executive severance arrangements; investment returns relating to
investment vehicles which are





--------------------------------------------------------------------------------





unaffiliated with a corporate or divisional operating strategy; bonus expense;
the impact on pre-tax income of interest expense attributable to the repurchase
of Shares; extraordinary dividends or stock dividends; the effect of corporate
reorganizations or restructuring, spinoff, or a sale of a business unit; and
other items as the Committee determines to be required so that the operating
results of Walmart, a division, or an Affiliate shall be computed on a
comparative basis from Performance Period to Performance Period; in each case as
those terms are defined under generally accepted accounting principles and
provided in each case that such excluded items are objectively determinable by
reference to Walmart’s financial statements, notes to Walmart’s financial
statements, and/or management’s discussion and analysis in Walmart’s financial
statements. Determination by the Committee or its designee shall be final and
conclusive on all parties, but shall be based on relevant objective information
or financial data.
2.21    “Performance Measures” means one or more of the following criteria, on
which Performance Goals may be based, each a “Performance Measure”: (a) earnings
(either in the aggregate or on a per-Share basis, reflecting dilution of Shares
as the Committee deems appropriate and, if the Committee so determines, net of
or including dividends or net of or including the after-tax cost of capital)
before or after interest and taxes (“EBIT”) or before or after interest, taxes,
depreciation and amortization (“EBITDA”); (b) gross or net revenue, or changes
in annual revenues, same store sales, or comparable store sales, average ticket
sales; (c) cash flow(s) (including either operating or net cash flows or free
cash flows); (d) economic value added; (e) total stockholder return, stockholder
return based on growth measures or the attainment by the Shares of a specified
value for a specified period of time, (f) Share price or Share price
appreciation; (g) market capitalization or changes in market capitalization;
(h) earnings growth or growth in earnings per Share; (i) return measures,
including financial return ratios, return or net return on assets, net assets,
equity, investment, capital or gross sales, sales per square foot; (j) adjusted
pre-tax margin; (k) pre-tax profits; (l) operating and gross margins;
(m) operating profits; (n) operating or administrative expenses; (o) dividends;
(p) net income or net operating income; (q) growth in operating earnings or
growth in earnings per Share; (r) value of assets; (s) volume, unit volume,
market share or market penetration with respect to specific designated products
or product groups and/or specific geographic areas, market capitalization or
changes in market capitalization; (t) aggregate product price, including
markdown goals, and other product measures; (u) expense or cost levels, in each
case, where applicable, determined either on a company-wide basis or in respect
of any one or more specified divisions; (v) reduction of losses, loss ratios or
expense ratios; (w) reduction in fixed costs; (x) operating cost management and
budget comparisons; (y) cost of capital; (z) debt reduction; (aa) balance sheet
measures and financial ratings (including maintenance of specified credit
availability levels, compliance with credit covenants, inventory measurements
and receivables/payables metrics, credit rating, capital expenditures, debt,
debt reduction, working capital, average invested capital, leverage ratio,
coverage ratio); (bb) productivity improvements and store payroll goals
(including stocking and other labor hours goals); (cc) average inventory
turnover or inventory controls and net asset turnover; (dd) satisfaction of
specified business expansion goals or goals relating to acquisitions or
divestitures, including implementation or completion of strategic initiatives or
critical projects; (ee) customer satisfaction based on specified objective goals
or a Walmart-sponsored customer survey designed and administered by an
independent surveyor, and customer growth, number of customers; (ff) employee
diversity goals; (gg) employee engagement; (hh) employee turnover;
(ii) specified objective social goals, including specified goals in corporate
ethics and integrity; (jj) compliance objectives; (kk)





--------------------------------------------------------------------------------





environmental and health and safety goals and record; (ll) workers’ compensation
goals; (mm) business integration; or (nn) succession plan development and
implementation; (oo) store constructions, openings, remodels, and/or closings.
Performance Measures may be applied on a pre-tax or post-tax basis, and based
upon the performance of Walmart, of any Affiliate, of a division thereof, or
other business unit, or of an individual Recipient. The Committee may, at time
of grant, in the case of a Plan Award intended to be a Qualified Performance
Based Award, and in the case of other grants, at any time, provide that the
Performance Goals for such Plan Award shall include or exclude items to measure
specific objectives, such as losses from discontinued operations, extraordinary
gains or losses, the cumulative effect of accounting changes, acquisitions or
divestitures, foreign exchange impacts and any unusual nonrecurring gain or
loss.
2.22    “Performance Period” means that period established by the Committee
during which the attainment of Performance Goals specified by the Committee with
respect to a Plan Award are to be measured. A Performance Period may be a
12-month period or a longer or shorter period.
2.23    “Performance Share Unit,” “Performance Unit” or “PSU” means the right to
receive the value of a Share, whether settled in Shares or in cash, upon
attainment of specified Performance Goals. For Plan Awards granted prior to the
2013 Restatement, the term “Performance Share” referred to a Performance Share
Unit (as defined above) payable in Shares, and “Performance Share Unit” referred
to a Performance Share Unit (as defined above) to be settled in cash. To the
extent that Notices of Plan Award granted prior to the 2013 Restatement use the
term “Performance Share,” the term “Performance Share” as used in such Notices
of Plan Award shall, without formal amendment, be deemed to refer to Performance
Share Units (as defined above) payable in Shares. To the extent that Notices of
Plan Award granted prior to the 2013 Restatement use the term “Performance Share
Unit,” the term “Performance Share Unit” as used in such Notices of Plan Award
shall, without formal amendment, be deemed to refer to Performance Share Units
(as defined above) to be settled in cash.
2.24    “Plan” means this Walmart Inc. Stock Incentive Plan of 2015, as amended
from time to time.
2.25    “Plan Award” means an award or right granted under the Plan consisting
of an Option, Restricted Stock, Restricted Stock Unit, Stock Appreciation Right,
Performance Unit, or Stock. The terms and conditions applicable to a Plan Award
shall be set forth in the applicable Notice of Plan Award.
2.26    “Qualified Performance Based Award” means a Plan Award to a Covered
Employee or to an Associate that the Committee determines may be a Covered
Employee at the time Walmart or an Affiliate would be entitled to a deduction
for such Plan Award, which is intended to provide “qualified performance-based
compensation” within the meaning of Code Section 162(m). For any Performance
Period for which a Plan Award is intended to be a Qualified Performance Based
Award, Performance Goals shall be established by the Committee no later than 90
days after the beginning of the Performance Period to which the Performance
Goals pertain and while the attainment of the Performance Goals is substantially
uncertain, and in any event no later than the date 25% of the Performance Period
has elapsed.
2.27    “Recipient” means an Associate or Non-Management Director who has
received a Plan Award that has not yet been settled.





--------------------------------------------------------------------------------





2.28    “Restricted Stock,” or “Restricted Shares” means Shares awarded to a
Recipient pursuant to a Plan Award of Restricted Stock that are subject to a
Restriction and all non-cash proceeds of those Shares that are subject to a
Restriction.
2.29    “Restricted Stock Unit” or “RSU” means a right denominated in Shares,
awarded under the Plan that, subject to Section 8.2, may result in payment to
the Recipient in Shares or cash upon, but not before, the lapse of Restrictions
related thereto. To the extent that Notices of Plan Award granted prior to the
2013 Restatement use the term “Restricted Stock Right,” the term “Restricted
Stock Right” as used in such Notices of Plan Award shall, without formal
amendment, be deemed to refer to Restricted Stock Units (as defined above)
payable in Shares. To the extent that Notices of Plan Award granted prior to the
2013 Restatement use the term “Restricted Stock Unit,” the term “Restricted
Stock Unit” as used in such Notices of Plan Award shall, without formal
amendment, be deemed to refer to Restricted Stock Units (as defined above) to be
settled in cash.
2.30    “Restriction” means any restriction on a Recipient’s free enjoyment of
the Shares or other rights underlying a Plan Award. Restrictions may be based on
the passage of time or the satisfaction of performance criteria or the
occurrence of one or more events or conditions, and shall lapse separately or in
combination upon such conditions and at such time or times, in installments or
otherwise, as the Committee shall specify. Plan Awards subject to a Restriction
shall be forfeited if the Restriction does not lapse prior to such date or the
occurrence of such event or the satisfaction of such other criteria as the
Committee shall determine.
2.31    “Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange
Act, as amended from time to time, together with any successor rule, as in
effect from time to time.
2.32    “SEC” means the United States Securities and Exchange Commission, or any
successor thereto.
2.33    “Section 16 Person” means any individual who is required to file reports
under Section 16 of the Exchange Act.
2.34    “Securities Act” means the Securities Act of 1933, as amended and the
rules and regulations adopted thereunder.
2.35    “Share” means a share of the common stock, $.10 par value per share, of
Walmart.
2.36    “Stock Appreciation Right” means a right granted to a Recipient pursuant
to the Stock Appreciation Rights feature of the Plan.
2.37    “Subject Shares” means such term as defined in Section 3.1.


SHARES SUBJECT TO THE PLAN
3.1    Shares Subject to the Plan. Subject to Section 11.9, the sum of (a)
50,000,000 Shares plus (b) the number of remaining Shares under the 2005 Plan
(not subject to outstanding Plan Awards and not delivered out of Shares reserved
thereunder) as of the date of stockholder approval of the Plan (collectively,
the “Subject Shares”) are reserved for delivery under the Plan. The Subject
Shares may be authorized, but unissued Shares, treasury Shares held by Walmart
or an Affiliate, or Shares acquired on the open market, including shares
acquired on the open market by forwarding cash to an independent broker who will
purchase Shares on behalf, and in the name of the Recipient. Shares reserved for
delivery pursuant to a Plan Award or any rights





--------------------------------------------------------------------------------





thereto that expire, are forfeited or otherwise are no longer exercisable may be
the subject of a new Plan Award.
Notwithstanding the foregoing, (a) Shares already owned by a Recipient and used
to pay all or a portion of the exercise price of Shares subject to an Option,
and (b) any other Shares reacquired by Walmart after such Shares have been
issued (or, in the case of Open Market Shares, have been delivered), other than
Restricted Stock that is forfeited or reacquired by Walmart without lapse of the
Restrictions, shall not become Subject Shares to the extent such Shares are
withheld, tendered, or reacquired by Walmart, or are otherwise no longer
exercisable. For avoidance of doubt, pursuant to the preceding sentence, (i)
when Stock Appreciation Rights are settled in shares, the full number exercised
shall cease to be Subject Shares, (ii) when Options are “net exercised,” the
full number exercised shall cease to be Subject Shares, and (iii) shares
withheld to satisfy tax withholding obligations shall cease to be Subject
Shares.
3.2    Limits on Shares. No Recipient may be granted a Plan Award denominated in
Shares with respect to a number of Shares in any one Fiscal Year which when
added to the Shares subject to any other Plan Award denominated in Shares
granted to such Recipient in the same Fiscal Year would exceed 2,000,000 Shares;
provided, however, that if the Performance Period applicable to a Plan Award
exceeds twelve months, the 2,000,000 Share limit shall apply to each 12-month
period in the Performance Period. If a Plan Award denominated in Shares is
cancelled, the cancelled Plan Award continues to count against the maximum
number of Shares for which a Plan Award denominated in Shares may be granted to
a Recipient in any Fiscal Year. The Share limit shall be adjusted to the extent
necessary to reflect adjustments to Shares required by Section 11.9.
Notwithstanding the foregoing, no Non-Management Director may be granted a Plan
Award denominated in Shares with respect to a number of Shares in any one Fiscal
Year which when added to the Shares subject to any other Plan Award denominated
in Shares granted to such Non-Management Director in the same Fiscal Year would
exceed a Share value of $500,000; provided, however, that if the Performance
Period applicable to a Plan Award granted to a Non-Management Director exceeds
twelve months, the $500,000 limit shall apply to each 12-month period in the
Performance Period. For sake of clarity, the $500,000 annual limit on Shares
subject to any Plan Award granted to a Non-Management Director applies to
Options granted under Section 6.1, Stock granted under Section 7.1, Restricted
Stock granted under Section 7.2, Restricted Stock Units granted under
Section 8.1, Stock Appreciation Rights granted under Section 9.1, and
Performance Units granted under Section 10.1, but shall not include any Shares
granted in lieu of cash compensation earned by a Non-Management Director or any
Shares received by a Non-Management Director in settlement a Plan Award pursuant
to Sections 6.3, 7.4, 8.3, 9.5, and 10.6.


ADMINISTRATION
4.1    Administration. The Committee will administer the Plan and will grant all
Plan Awards; provided that solely for purposes of granting Plan Awards to
Non-Management Directors, “Committee” shall mean the full Board. The Plan and
Plan Awards to Section 16 Persons shall be administered by the Committee in
compliance with Rule 16b-3.
4.2    Duties and Powers. The Committee shall have these duties and powers as to
the Plan:
(a)
to establish rules, procedures, and forms governing the Plan;








--------------------------------------------------------------------------------





(b)
to interpret and apply the provisions of the Plan and any Plan Award;

(c)
to recommend amendments of the Plan to the Board;

(d)
to determine those individuals who will be Recipients and what Plan Awards will
be made to them;

(e)
to set the terms and conditions of any Plan Award and to determine and certify
whether, and the extent to which, any such terms and conditions have been
satisfied;

(f)
to determine the Fair Market Value of the Shares for any purpose;

(g)
to amend the terms of any Plan Award without the consent of the Recipient or any
other person or to waive any conditions or obligations of a Recipient under or
with respect to any Plan Award; provided that no amendment that, in the judgment
of the Committee would materially adversely affect the Recipient shall be made
without the Recipient’s consent; provided further that no amendment that changes
the timing of taxation of the Plan Award shall be deemed to materially adversely
affect the Recipient;

(h)
to make such adjustments or modifications to Plan Awards to Recipients who are
working outside the United States as are advisable to fulfill the purposes of
the Plan or to comply with applicable local law and to establish, amend and
terminate sub-plans for individuals outside the United States with such
provisions as are consistent with the Plan as may be suitable in other
jurisdictions to the extent permitted under local law;

(i)
to correct any defect or supply any omission; and

(j)
take any other action it deems necessary or advisable.

Notwithstanding the authority of the Committee under this Section 4.2 and
notwithstanding any other discretionary power granted to the Committee under the
Plan, except in connection with any corporate transaction involving Walmart, the
terms of outstanding Plan Awards may not be amended to reduce the exercise price
of outstanding Options or Stock Appreciation Rights or cancel outstanding
Options or Stock Appreciation Rights in exchange for cash, other Plan Awards or
Options or Stock Appreciation Rights with an exercise price that is less than
the exercise price of the original Options or Stock Appreciation Rights without
the prior approval of Walmart stockholders.
4.3    Delegation. Except for the administration of Qualified Performance Based
Awards and matters under the Plan affected by Section 16 of the Exchange Act and
the rules adopted thereunder, the Committee may delegate ministerial duties
under the Plan (including but not limited to the duties described in
Section 4.2(h)) to one or more administrators, who may be Associates of Walmart,
and may delegate non-ministerial duties to an officer of Walmart; provided that
the delegate of non-ministerial duties shall not be authorized to make Plan
Awards to himself or herself.
The Committee has delegated its powers, duties, and authority under the Plan
(including the power to delegate, but not including the power to recommend
amendments under Section 4.2(c)) with respect to Associates who are not Section
16 Persons, and other than Covered Employees whose awards are intended to be
Qualified Performance Based Awards, to the Global Compensation Committee of the
Board.
The Board may also delegate administration of the Plan or a particular feature
of the Plan to another Committee of the Board.
Any delegated authority, duty or power may be revoked at any time by the
delegator as it deems





--------------------------------------------------------------------------------





appropriate. Any delegated authority, duty or power may be exercised by the
delegator as well as the delegate; provided, however, that in the event of any
conflict between the exercise of any authority, duty or power by the delegator
and the exercise of any authority, duty or power by the delegate, the exercise
by the delegator shall govern.
4.4    Determinations Binding. All actions taken or determinations made by the
Committee, in good faith, with respect to the Plan, a Plan Award or any Notice
of Plan Award shall not be subject to review by anyone, but shall be final,
binding and conclusive upon all persons interested in the Plan or any Plan
Award.


PARTICIPATION
5.1    All Associates and Non-Management Directors who the Committee determines
have the potential to contribute significantly to the success of Walmart or an
Affiliate, are eligible to participate in the Plan, except that Non-Management
Directors may not receive Incentive Stock Options. An Associate may be granted
one or more Plan Awards, unless prohibited by applicable law and subject to the
limitations under Code Section 422 with respect to Incentive Stock Options. For
any Performance Period for which Plan Awards are intended to be Qualified
Performance Based Awards, the Committee shall designate the Associates eligible
to be granted Plan Awards no later than the 90th day of the Fiscal Year (or in
the case of a Performance Period other than a Fiscal Year, after not later than
the date 25% of the Performance Period has elapsed).


STOCK OPTIONS
6.1    Term of Options. Walmart may grant Options covering Subject Shares to
Associates and Non-Management Directors. The term of each Option shall be the
term stated in the Notice of Plan Award; provided, however, that in the case of
an Incentive Stock Option, the term shall be no more than 10 years from the date
of grant unless the Incentive Stock Option is granted to a Recipient who, at the
time of the grant, owns stock representing more than 10% of the voting power of
all classes of stock of Walmart or any Parent/Subsidiary Corporation, in which
case the term may not exceed 5 years from the date of grant.
Each Option shall be a Nonqualified Option unless designated otherwise in the
Notice of Plan Award. Notwithstanding the designation of an Option, if the
aggregate Fair Market Value of Shares subject to Incentive Stock Options that
are exercisable for the first time by a Recipient during a calendar year exceeds
$100,000 (whether due to the terms of the Plan Award, acceleration of
exercisability, miscalculation or error), or if such Option for any other reason
fails to qualify as an Incentive Stock Option, the excess Options shall be
treated as Nonqualified Options.
6.2    Option Exercise Price and Consideration. The per Share exercise price of
an Option shall be determined by the Committee in its discretion, except that
the per Share exercise price for an Option shall not be less than 100% of the
Fair Market Value of a Share on the date of grant except that, with respect to
an Incentive Stock Option granted to an Associate who owns stock representing
more than 10% of the voting power of all classes of stock of Walmart or any
Parent/Subsidiary Corporation at the time of the grant, the per Share exercise
price shall be no less than 110% of the Fair Market Value per Share on the date
of grant. The type of consideration in which the exercise price of an Option is
to be paid shall be determined by the Committee in its discretion, and, in the
case of an Incentive Stock Option, shall be determined at





--------------------------------------------------------------------------------





the time of grant.
6.3    Exercise of Options. An Option shall be deemed to be exercised when the
person entitled to exercise the Option gives notice of exercise to Walmart in
accordance with the Option’s terms and Walmart receives full payment for the
Shares as to which the Option is exercised or other provision for such payment
is made in accordance with rules and procedures established by the Committee
from time to time. Except with respect to Incentive Stock Options, such rules
and procedures may include procedures for a “net-share settlement” method of
exercise, under which, subject to the method requirements in the rules and
procedures, the Recipient provides an irrevocable notice of exercise of the
Option and Walmart retains a number of Shares sufficient to cover the exercise
price and the minimum required withholding, and delivers the net number of
Shares to the Recipient. In addition, if determined by the Committee in its
discretion, which may be applied differently among Recipients or Plan Awards, an
Option will be deemed exercised by the Recipient (or in the event of the death
of the Recipient then by the person authorized to exercise the Recipient’s
Option under Section 11.6) on the expiration date of the Option, or if the NYSE
is not open on the expiration date, on the last day prior to the expiration date
on which the NYSE is open, using a net share settlement method of exercise to
the extent that as of such expiration date the Option is vested and exercisable
and the per Share exercise price of the Option is below the Fair Market Value of
a Share on such expiration date.
6.4    Termination of Employment. If a Recipient’s Continuous Status is
terminated for any reason other than Cause, the Recipient may exercise Options
that are not subject to Restrictions as of the termination date to the extent
set out in the Recipient’s Notice of Plan Award. Incentive Stock Options may be
exercised only within 60 days (or other period of time determined by the
Committee at the time of grant of the Option and not exceeding 3 months) after
the date of the termination (but in no event later than the expiration date of
the term of that Option as set forth in the Notice of Plan Award), and only to
the extent that Recipient was entitled to exercise the Incentive Stock Option at
the date of that termination. To the extent the Recipient is not entitled to or
does not exercise an Option at the date of that termination or within the time
specified herein or in the Notice of Plan Award, the Option shall terminate. In
addition, the Recipient’s right to exercise Options will be tolled pending any
period initiated by the Committee to determine the existence of Cause with
respect to the Recipient regardless of whether the commencement of such period
is prior to, coincident with, or subsequent to the termination of the
Recipient’s Continuous Status. If the Committee determines there is no Cause,
then the tolling period will end and the Recipient’s right to exercise Options
will be reinstated; provided, however, in no event will the exercise date of an
Option be later than the earlier of (a) 90 days following the termination of the
Recipient’s Continuous Status plus the tolling period, or (b) the expiration
date of the Option as set forth in the Notice of Plan Award. Notwithstanding any
provision in the Plan to the contrary, an Associate’s Continuous Status is not
terminated for purposes of the Associate’s Options if immediately upon the
termination of the Associate’s employment relationship with Walmart or an
Affiliate the Associate becomes a Non-Management Director.
6.5    Administrative Suspension from Employment. During a period for which the
Recipient is subject to administrative suspension from employment, the
Recipient’s right to exercise Options will be suspended. If upon the conclusion
of the administrative suspension the Recipient returns to employment, then the
Recipient’s right to exercise Options will be reinstated subject to Restrictions
set forth in the Notice of Plan Award; provided, however, in no event will





--------------------------------------------------------------------------------





the exercise date of an Option be later than the expiration date of the term of
that Option as set forth in the Notice of Plan Award.
6.6    Disability of Recipient. Notwithstanding the provisions of Section 6.4,
in the case of an Associate’s Incentive Stock Option, if the Recipient’s
Continuous Status is terminated as a result of his or her total and permanent
disability (as defined in Code Section 22(e)(3)), the Recipient may, but only
within 12 months from the date of that termination (but in no event later than
the expiration date of the term of that Option as set forth in the Notice of
Plan Award), exercise an Incentive Stock Option to the extent otherwise entitled
to exercise it at the date of that termination. To the extent the Recipient is
not entitled to exercise an Incentive Stock Option at the date of termination,
or if Recipient does not exercise that Incentive Stock Option to the extent so
entitled within the time specified herein, the Incentive Stock Option shall
terminate.
6.7    Non-transferability of Options. An Option may not be sold, pledged,
hedged, assigned, hypothecated, transferred or disposed of in any manner except
by testamentary devise or by the laws of descent or distribution or, in those
circumstances expressly permitted by the Committee, to a Permitted Transferee.
For this purpose, a “Permitted Transferee” means any member of the Immediate
Family of the Recipient, any trust of which all of the primary beneficiaries are
the Recipient or members of his or her Immediate Family or any partnership of
which all of the partners or members are the Recipient or members of his or her
Immediate Family. The “Immediate Family” of a Recipient means the Recipient’s
spouse, children, stepchildren, grandchildren, parents, stepparents, siblings,
grandparents, nieces and nephews, or the spouse of any of the foregoing
individuals.
6.8    Withholding. The Committee may withhold, or provide for the payment of,
any amounts necessary to collect any withholding taxes upon any taxable event
relating to an Option in accordance with Section 11.10 except to the extent
otherwise provided under Section 6.3.
SHARES AND RESTRICTED STOCK
7.1    Grant of Shares. Walmart may grant Shares without Restrictions or payment
to those Non-Management Directors as the full Board may determine in its sole
discretion.
7.2    Grant of Restricted Stock. Walmart may grant Restricted Stock to those
Associates and Non-Management Directors as the Committee may select in its sole
discretion. Each Plan Award of Restricted Stock shall have those terms and
conditions that are expressly set forth in, or are required by, the Plan and any
other terms and conditions as the Committee may determine in its discretion.
7.3    Dividends; Voting. While any Restriction applies to any Recipient’s
Restricted Stock, (a) unless the Committee provides otherwise, the Recipient
shall receive the dividends paid on the Restricted Stock and shall not be
required to return those dividends to Walmart in the event of the forfeiture of
the Restricted Stock, (b) the Recipient shall have the right to, subject to all
Restrictions then existing as to the Recipient’s Restricted Stock, receive the
proceeds of the Restricted Stock in any stock split, reverse stock split,
recapitalization, or other change in the capital structure of Walmart, which
proceeds shall automatically and without need for any other action become
Restricted Stock and be delivered as provided in Section 7.4, and (c) the
Recipient shall be entitled to vote the Restricted Stock during the Restriction
period.
7.4    Delivery of Shares. Subject to any deferral election under Section 7.8, a
Share will be delivered to the Recipient upon, or as soon as practicable after,
the lapse of the Restrictions on a





--------------------------------------------------------------------------------





Share of Restricted Stock. Shares awarded under Section 7.1 shall be delivered
immediately upon issuance of any such Plan Award. During the period of
Restriction applicable to Restricted Stock, the Recipient shall not have the
right to sell, transfer, assign, convey, pledge, hypothecate, grant any security
interest in or mortgage on, or otherwise dispose of or encumber the Restricted
Stock or any interest therein. As a result of the retention of rights in the
Restricted Stock by Walmart, except as required by any law, neither any Shares
of the Restricted Stock nor any interest therein shall be subject in any manner
to any forced or involuntary sale, transfer, conveyance, pledge, hedge,
hypothecation, encumbrance, or other disposition or to any charge, liability,
debt, or obligation of the Recipient, whether as the direct or indirect result
of any action of the Recipient or any action taken in any proceeding, including
any proceeding under any bankruptcy or other creditors’ rights law. Any action
attempting to effect any transaction of that type shall be void.
7.5    Forfeiture. Unless expressly provided for in the Plan Award, any
Restricted Stock held by the Recipient at the time the Recipient ceases to be an
Associate or Non-Management Director for any reason shall be forfeited by the
Recipient to Walmart and automatically re-conveyed to Walmart.
7.6    Withholding. The Committee may withhold in accordance with Section 11.10
any amounts necessary to collect any withholding taxes upon any taxable event
relating to a Plan Award or the exercise or settlement thereof.
7.7    Evidence of Share Ownership. The Restricted Stock will be book-entry
Shares held for the benefit of the Recipient with stop transfer instructions on
Walmart’s stop transfer records until the Restrictions lapse, at which time
Walmart will remove stop transfer instructions from the Shares on its stock
transfer records.
7.8    Deferral of Shares or Restricted Stock. At the time of grant of Shares or
Restricted Stock (or at such earlier or later time as the Committee determines
to be appropriate in light of the provisions of Code Section 409A) the Committee
may permit a Recipient of a Plan Award of Shares or a Plan Award of Restricted
Stock to defer his or her Stock or Restricted Stock in accordance with rules and
procedures established by the Committee. Alternatively, the Committee may, in
its discretion and at the times provided above, permit an individual who would
have been a Recipient of a Plan Award of Shares or a Plan Award of Restricted
Stock to elect instead to receive an equivalent Plan Award of Restricted Stock
Units to be settled in Shares and may permit the Recipient to elect to defer
receipt of Shares under such Plan Award of Restricted Stock Units in accordance
with Section 8.7.
RESTRICTED STOCK UNITS
8.1    Grant of Restricted Stock Units. Walmart may grant Restricted Stock Units
to those Associates and Non-Management Directors as the Committee may select in
its sole discretion. Each Plan Award of Restricted Stock Units shall have those
terms and conditions that are expressly set forth in, or are required by, the
Plan and the Notice of Plan Award, as the Committee may determine in its
discretion. The Restrictions imposed shall take into account potential tax
treatment under Code Section 409A.
8.2    Beneficial Ownership. Until the Restricted Stock Unit is released from
Restrictions and settled in Shares or cash, the Recipient shall not have any
beneficial ownership in any Shares subject to the Restricted Stock Unit, nor
shall the Recipient have the right to sell, transfer, assign,





--------------------------------------------------------------------------------





convey, pledge, hypothecate, grant any security interest in or mortgage on, or
otherwise dispose of or encumber any Restricted Stock Unit or any interest
therein. Except as required by any law, no Restricted Stock Unit nor any
interest therein shall be subject in any manner to any forced or involuntary
sale, transfer, conveyance, pledge, hedge, hypothecation, encumbrance, or other
disposition or to any charge, liability, debt, or obligation of the Recipient,
whether as the direct or indirect result of any action of the Recipient or any
action taken in any proceeding, including any proceeding under any bankruptcy or
other creditors’ rights law. Any action attempting to effect any transaction of
that type shall be void.
8.3    Settlement of Restricted Stock Units. Upon the lapse of the Restrictions,
the Recipient of Restricted Stock Units shall, except as noted below, be
entitled to receive, as soon as administratively practical, (a) that number of
Shares subject to the Plan Award that are no longer subject to Restrictions, (b)
in cash in an amount equal to the Fair Market Value of the number of Shares
subject to the Plan Award that are no longer subject to Restrictions, or (c) any
combination of cash and Shares, as the Committee shall determine in its sole
discretion and specify at the time the Plan Award is granted. Where in the
judgment of the Committee, it is in the interests of Walmart to do so, a grant
of Restricted Stock Units may provide that Walmart or an Affiliate may purchase
Shares on the open market on behalf of a Recipient in accordance with Section
11.1 (“Open Market Shares”).
8.4    Forfeiture. Restricted Stock Units and the entitlement to Shares, cash,
or any combination thereunder will be forfeited and all rights of an Associate
or Non-Management Director to such Restricted Stock Units and the Shares
thereunder will terminate if the applicable Restrictions are not satisfied.
8.5    Limitation of Rights. A Recipient of Restricted Stock Units is not
entitled to any rights of a holder of the Shares (e.g. voting rights and
dividend rights), prior to the receipt of such Shares pursuant to the Plan. The
Committee may, however, provide in the Notice of Plan Award that the Recipient
shall be entitled to receive dividend equivalent payments on Restricted Stock
Units, on such terms and conditions as the Notice of Plan Award shall specify.
8.6    Withholding. The Committee may withhold in accordance with Section 11.10
any amounts necessary to collect any withholding taxes upon any taxable event
relating to Restricted Stock Units.
8.7    Deferral of Restricted Stock Units. At the time of grant of Restricted
Stock Units (or at such earlier or later time as the Committee determines to be
appropriate in light of the provisions of Code Section 409A) the Committee may
permit the Recipient to elect to defer receipt of the Shares or cash to be
delivered upon lapse of the Restrictions applicable to the Restricted Stock
Units in accordance with rules and procedures established by the Committee. Such
rules and procedures shall take into account potential tax treatment under Code
Section 409A, and may provide for payment in Shares or cash.
STOCK APPRECIATION RIGHTS
9.1    Grant. Walmart may grant Stock Appreciation Rights to those Associates
and Non-Management Directors as the Committee selects in its sole discretion, on
any terms and conditions the Committee deems desirable. A Recipient granted a
Stock Appreciation Right will be entitled to receive payment as set forth in the
Notice of Plan Award in an amount equal to (a) the excess of the Fair Market
Value of a Share on the date on which the Recipient properly exercises Stock
Appreciation Rights that are no longer subject to Restrictions over the Fair





--------------------------------------------------------------------------------





Market Value of a Share on the date of grant of the Recipient’s Stock
Appreciation Rights, (b) a predetermined amount that is less than that excess,
or (c) with respect to Recipients who are exempt from U.S. taxation and who are
expected to remain exempt from U.S. taxation until the Plan Award is settled,
any other amount as may be set by the Committee, multiplied by the number of
Stock Appreciation Rights as to which the Recipient exercises the Stock
Appreciation Right. The Committee may provide that payment with respect to an
exercised Stock Appreciation Right may occur on a date which is different than
the exercise date, and may provide for additional payment in recognition of the
time value of money and any delay between the exercise date and the payment
date.
9.2    Award Vesting and Forfeiture. The Committee shall establish the
Restrictions, if any, applicable to Stock Appreciation Rights. Stock
Appreciation Rights and the entitlement to Shares thereunder will be forfeited
and all rights of the Recipient to such Stock Appreciation Rights and the Shares
thereunder will terminate if any applicable Restrictions in the Plan or Notice
of Plan Award are not satisfied.
9.3    Beneficial Ownership. The Recipient of any Stock Appreciation Rights
shall not have any beneficial ownership in any Shares subject to such Plan
Awards until Shares are delivered in satisfaction of the Plan Award nor shall
the Recipient have the right to sell, transfer, assign, convey, pledge,
hypothecate, grant any security interest in or mortgage on, or otherwise dispose
of or encumber any Stock Appreciation Rights or any interest therein. Except as
required by any law, neither the Stock Appreciation Rights nor any interest
therein shall be subject in any manner to any forced or involuntary sale,
transfer, conveyance, pledge, hedge, hypothecation, encumbrance, or other
disposition or to any charge, liability, debt, or obligation of the Recipient,
whether as the direct or indirect result of any action of the Recipient or any
action taken in any proceeding, including any proceeding under any bankruptcy or
other creditors’ rights law. Any action attempting to effect any transaction of
that type shall be void.
9.4    Election to Receive Payments. A Recipient of a Stock Appreciation Right
may elect to receive a payment to which the Recipient is entitled under the Plan
Award by giving notice of such election to the Committee in accordance with the
rules established by the Committee. In addition, if determined by the Committee
in its discretion, which may be applied differently among Recipients or Plan
Awards, a Stock Appreciation Right will be deemed exercised by the Recipient (or
in the event of the death of the Recipient then by the person authorized to
exercise the Recipient’s Stock Appreciation Right under Section 11.6) on the
expiration date of the Stock Appreciation Right, or if the NYSE is not open on
the expiration date, on the last day prior to the expiration date on which the
NYSE is open, to the extent that as of such expiration date the Stock
Appreciation Right is vested and exercisable and to the extent that, if the
Recipient exercised such Stock Appreciation Right, the Recipient would receive a
payment under Section 9.5.
9.5    Payments to Recipients. Subject to the terms and conditions of the Notice
of Plan Award granting the Stock Appreciation Rights, a payment to a Recipient
with respect to Stock Appreciation Rights may be made (a) in cash, (b) in Shares
having an aggregate Fair Market Value on the date on which the Stock
Appreciation Rights are settled equal to the amount of the payment to be made
under the Plan Award, or (c) any combination of cash and Shares, as the
Committee shall determine in its sole discretion and specify at the time the
Plan Award is granted. The Committee shall not make any payment in Shares if
such payment would result in any adverse tax or other legal effect as to this
Plan or Walmart.





--------------------------------------------------------------------------------





9.6    Termination of Continuous Status. If a Recipient’s Continuous Status is
terminated for any reason other than Cause, then, Recipient may elect payment
with respect to Stock Appreciation Rights that are not subject to Restrictions
as of the termination date to the extent set out in the Recipient’s Notice of
Plan Award. To the extent the Recipient is not entitled to or does not elect
payment with respect to a Stock Appreciation Right at the date of termination or
within the time specified herein or in the Notice of Plan Award, the Stock
Appreciation Right shall terminate. In addition, the Recipient’s right to
exercise Stock Appreciation Rights will be tolled pending any period initiated
by the Committee to determine the existence of Cause with respect to the
Recipient regardless of whether the commencement of such period is prior to,
coincident with, or subsequent to the termination of the Recipient’s Continuous
Status. If the Committee determines there is no Cause, then the tolling period
will end and the Recipient’s right to elect payment of Stock Appreciation Rights
will be reinstated; provided, however, in no event will the exercise date of a
Stock Appreciation Right be later than the earlier of (a) 90 days following the
termination of the Recipient’s Continuous Status plus the tolling period, or (b)
the expiration date of the Stock Appreciation Right as set forth in the Notice
of Plan Award. Notwithstanding any provision in the Plan to the contrary, an
Associate’s Continuous Status is not terminated for purposes of the Associate’s
Stock Appreciation Rights if immediately upon the termination of the Associate’s
employment relationship with Walmart or an Affiliate the Associate becomes a
Non-Management Director.
9.7    Administrative Suspension from Employment. During a period for which the
Recipient is subject to administrative suspension from employment, the
Recipient’s right to elect payment of Stock Appreciation Rights will be
suspended. If upon the conclusion of the administrative suspension the Recipient
returns to employment, then the Recipient’s right to elect payment of Stock
Appreciation Rights will be reinstated subject to Restrictions set forth in the
Notice of Plan Award; provided, however, in no event will the date of the
payment election be later than the expiration date of the term of the Stock
Appreciation Right as set forth in the Notice of Plan Award.
9.8    Limitation of Rights. A Recipient of Stock Appreciation Rights is not
entitled to any rights of a holder of the Shares (e.g., voting rights and
dividend rights), prior to the receipt of such Shares pursuant to the Plan.
9.9    Withholding. The Committee may withhold in accordance with Section 11.10
any amounts necessary to collect any withholding taxes upon any taxable event
relating to the Stock Appreciation Rights.
9.10    Deferral of Stock Appreciation Rights. At the time of grant of a Plan
Award of Stock Appreciation Rights the Committee may permit a Recipient who is
exempt from U.S. taxation and who is expected to remain exempt from U.S.
taxation until the Plan Award is settled to elect to defer the Shares or cash to
be delivered in settlement of a Stock Appreciation Right in accordance with
rules and procedures established by the Committee.
PERFORMANCE UNITS
10.1    Grant. Walmart may grant Performance Units to those Associates and
Non-Management Directors as it may select in its sole discretion, on any terms
and conditions the Committee deems desirable. Each Plan Award of Performance
Units shall have those terms and conditions that are expressly set forth in, or
are required by, the Plan and Notice of Plan Award.





--------------------------------------------------------------------------------





10.2    Performance Goals. The Committee shall set Performance Goals which,
depending on the extent to which they are met during a Performance Period, will
determine the number of Performance Units that will be earned by the Recipient
at the end of the Performance Period. The Performance Goals shall be set at
threshold, target and maximum performance levels, with the number of Performance
Units to be earned tied to the degree of attainment of the various performance
levels under the various Performance Goals during the Performance Period. No
Performance Units will be earned if the threshold performance level is not
attained.
10.3    Beneficial Ownership. The Recipient of Performance Units shall not have
any beneficial ownership in any Shares subject to the Performance Units unless
and until Shares are delivered in satisfaction of the Performance Units nor
shall the Recipient have the right to sell, transfer, assign, convey, pledge,
hedge, hypothecate, grant any security interest in or mortgage on, or otherwise
dispose of or encumber any Performance Units or any interest therein. Except as
required by any law, neither the Performance Units nor any interest therein
shall be subject in any manner to any forced or involuntary sale, transfer,
conveyance, pledge, hypothecation, encumbrance, or other disposition or to any
charge, liability, debt, or obligation of the Recipient, whether as the direct
or indirect result of any action of the Recipient or any action taken in any
proceeding, including any proceeding under any bankruptcy or other creditors’
rights law. Any action attempting to effect any transaction of that type shall
be void.
10.4    Determination of Achievement of Performance Goals. The Committee shall,
promptly after the date on which the necessary financial, individual or other
information for a particular Performance Period becomes available, determine and
certify the degree to which each of the Performance Goals have been attained.
10.5    Settlement of Performance Units. After the applicable Performance Period
has ended, the Recipient of Performance Units shall be entitled to payment based
on the performance level attained with respect to the Performance Goals
applicable to the Performance Units. The Committee may, in its sole discretion,
reduce, eliminate or increase any amount of Shares or cash earned under
Performance Units for any individual or group, except that such amount of Shares
or cash intended to be a Qualified Performance Based Award may not be increased
above the amount provided in the Notice of Plan Award. Unless deferred in
accordance with Section 10.9, Performance Units shall be settled as soon as
practicable after the Committee determines and certifies the degree of
attainment of Performance Goals for the Performance Period.
The Committee shall have the discretion and authority to make adjustments to any
Performance Units in circumstances where, during the Performance Period: (a) a
Recipient leaves Walmart or an Affiliate and is subsequently rehired; (b) a
Recipient transfers between positions with different incentive percentages or
Performance Goals; (c) a Recipient transfers to a position not eligible to
participate in the Plan; (d) a Recipient becomes eligible, or ceases to be
eligible, for an incentive from another incentive plan maintained by Walmart or
an Affiliate; (e) a Recipient is on a leave of absence; and (f) similar
circumstances deemed appropriate by the Committee, consistent with the purpose
and terms of the Plan; provided however, that the Committee shall not be
authorized to increase the amount of Performance Units payable to a Covered
Employee that would otherwise be payable if the amount was intended to be
Qualified Performance Based Award.
10.6    Payments to Recipients. Subject to the terms and conditions of the
Notice of Plan Award, payment to a Recipient with respect to Performance Units
may be made (a) in Shares, (b)





--------------------------------------------------------------------------------





in cash or by check equal to the Shares’ Fair Market Value on the date the
Performance Units are settled, or (c) any combination of cash and Shares, as the
Committee shall determine at any time in its sole discretion.
10.7    Limitation of Rights. A Recipient of Performance Units is not entitled
to any rights of a holder of the Shares (e.g. voting rights and dividend
rights), prior to the receipt of Shares pursuant to the settlement of the Plan
Award (if the Plan Award is settled in Shares). No dividend equivalents will be
paid with respect to Performance Units.
10.8    Withholding. The Committee may withhold in accordance with Section 11.10
any amounts necessary to collect any withholding taxes upon any taxable event
relating to Performance Units.
10.9    Deferral of Shares or Cash Payout. At the time of grant of Performance
Units (or at such earlier or later time as the Committee determines to be
appropriate in light of Code Section 409A) the Committee may permit the
Recipient to elect to defer delivery of Shares (or payment of cash) with respect
to the Plan Award in accordance with such rules and procedures established by
the Committee. Such rules and procedures shall take into account potential tax
treatment under Code Section 409A.
MISCELLANEOUS
11.1    Issuance of Stock Certificates; Book-Entry; or Purchase of Shares.
(a)
If a Recipient has the right to the delivery of any Shares pursuant to any Plan
Award, Walmart shall issue or cause to be issued a stock certificate or a
book-entry crediting Shares to the Recipient’s account promptly upon the
exercise of the Plan Award or the right arising under the Plan Award.

(b)
A Recipient’s right to Open Market Shares pursuant to settlement of a Plan Award
of Restricted Stock Units or Performance Units shall not be satisfied by
Walmart’s delivery of Shares but rather Walmart or an Affiliate shall purchase
the Shares on the open market on behalf of the Recipient by forwarding cash to
an independent broker who will in turn purchase the Shares on the open market on
behalf of the Recipient.

11.2    Compliance with Code Section 162(m).
(a)
To the extent awards to Covered Employees are intended to be Qualified
Performance Based Awards, the material terms of the Performance Goals under
which awards are paid (and any material changes in material terms) shall be
disclosed to and approved by Walmart’s stockholders in a separate vote. Material
terms include the eligible Recipients specified in Section 5.1, the Performance
Measures pursuant to which the Performance Goals are set, and the maximum amount
of compensation that could be paid to any Covered Employee or the formula used
to calculate the amount of compensation to be paid to the Covered Employee if
the Performance Goal is attained.

(b)
Performance Measures must be disclosed to and reapproved by the stockholders no
later than the first stockholder meeting that occurs in the fifth year following
the year in which stockholders previously approved the Performance Measures. If
applicable laws change to permit Committee discretion to alter the governing
Performance Measures without conditioning deductibility on obtaining stockholder
approval (or reapproval) of any changes, the Committee shall have sole
discretion to make changes without obtaining






--------------------------------------------------------------------------------





stockholder approval or reapproval.
(c)
Whenever the Committee determines that it is advisable to grant or pay awards
that do not qualify as Qualified Performance Based Awards, the Committee may
make grants or payments without satisfying the requirements of Code Section
162(m).

(d)
The Committee may, but shall not be required to, establish rules and procedures
providing for the automatic deferral of Shares or other Plan payouts of
Recipients who are Covered Employees as necessary to avoid a loss of deduction
under Code Section 162(m)(1).

11.3     Termination of Employment or Interruption or Termination of Continuous
Status. Except as otherwise expressly set forth in the Plan, the Committee shall
determine the effect of the termination of an Associate’s employment, or a
Recipient’s disability or death, or any other interruption or termination of
Continuous Status, on the lapse of any Restrictions contained in a Plan Award
made to the Recipient. During a period for which the Recipient is subject to
administrative suspension, a Recipient’s right to exercise or receive payment
for any rights under any Plan Award or the vesting of any rights under any Plan
Award shall be suspended to the extent permitted under local law.
11.4    Forfeiture for Cause. Notwithstanding anything to the contrary contained
in the Plan, any Recipient upon a finding of “Cause” by the Committee shall
forfeit all Plan Awards (and rights thereunder) granted under the Plan, whether
or not vested or otherwise exercisable.
11.5    Repayment Obligation.
(a)
Notwithstanding anything to the contrary contained in the Plan, in the event the
Committee or its delegate (which expressly may include any officer of Walmart or
a non-Associate third party (such as counsel to Walmart)) determines that a
Recipient has engaged in Gross Misconduct, then the Recipient shall forfeit all
Plan Awards then outstanding, and the Recipient shall repay to Walmart any
payments received from Walmart with respect to any Plan Awards subsequent to the
date which is twenty-four (24) months prior to the date of the behavior serving
as the basis for the finding of Gross Misconduct. Any amount to be repaid by a
Recipient pursuant to this Section 11.5 shall be held by the Recipient in
constructive trust for the benefit of Walmart and shall be paid by the Recipient
to Walmart with interest at the prime rate (as published in The Wall Street
Journal) as of the date the Committee or its delegate determines the Recipient
engaged in Gross Misconduct. The amount to be repaid pursuant to this Section
11.5 shall be determined on a gross basis, without reduction for any taxes
incurred, as of the date of payment to the Recipient, and without regard to any
subsequent change in the Fair Market Value of a Share.

(b)
If the Committee determines at any time that the Recipient of a Plan Award,
prior to or within one year after the date of settlement of such Plan Award,
(A) engaged in any act the Committee deems inimical to the best interest of
Walmart or an Affiliate, (B) breached any restrictive covenant or
confidentiality requirement to which the Recipient was subject; or (C) otherwise
failed to comply with applicable policies of Walmart or an Affiliate at all
times prior to the settlement of the Plan Award, the Recipient shall be
obligated, upon demand, to return the amount paid or distributed in settlement
of such Plan Award to Walmart. In addition, all Plan Awards, whether or not
previously settled, and whether or not previously deferred, shall be subject to
Walmart’s policies, including






--------------------------------------------------------------------------------





Walmart’s Statement of Ethics or requirements of applicable law (including
regulations and other applicable guidance) regarding clawbacks (recoupment) as
in effect from time to time.
11.6    Death of Recipient. To the extent permitted in the Notice of Plan Award
or under Committee rules and procedures, a Recipient may name a beneficiary or
beneficiaries to whom the Recipient’s Plan Award may be paid, or who is
authorized to exercise the Recipient’s Plan Award, in the event of the death of
the Recipient, subject to Committee rules and procedures. If no such beneficiary
is effectively named by the Recipient for any reason, then except to the extent
otherwise provided in the Notice of Plan Award or Committee rules and
procedures, if the Recipient dies, the Recipient’s Plan Award may be paid to the
Recipient’s estate or may be exercised, in accordance with its terms or as
allowed by law, by the Recipient’s estate or by the beneficiary or person to
whom the award devolves by bequest or inheritance. Unless otherwise provided in
the Notice of Plan Award, (a) Plan Awards may be exercised after death only to
the extent the Recipient was otherwise entitled to exercise the Plan Award at
the date of the Recipient’s death and only if exercised within 12 months after
the Recipient’s death, and (b) to the extent a Plan Award was unvested at the
date of death, the Plan Award shall terminate.
11.7    Limitations on Liability and Award Obligations. Receiving a Plan Award
or being the owner of any Option, Restricted Stock, Restricted Stock Unit, Stock
Appreciation Right, or Performance Unit shall not:
(a)
give a Recipient any rights except as expressly set forth in the Plan or in the
Plan Award and except as a stockholder of Walmart as set forth herein as to the
Restricted Stock only;

(b)
as to Shares deliverable on the exercise of Options or Stock Appreciation
Rights, or in settlement of Performance Units or Restricted Stock Units, until
the delivery (as evidenced by the appropriate entry on the books of Walmart of a
duly authorized transfer agent of Walmart) of such Shares, give the Recipient
the right to vote, or receive dividends on, or exercise any other rights as a
stockholder with respect to such Shares, notwithstanding the exercise (in the
case of Options or Stock Appreciation Rights) of the related Plan Award;

(c)
be considered a contract of employment or give the Recipient any right to
continued employment, or to hold any position, with Walmart or any Affiliate;

(d)
create any fiduciary or other obligation of Walmart or any Affiliate to take any
action or provide to the Recipient any assistance or dedicate or permit the use
of any assets of Walmart or any Affiliate that would permit the Recipient to be
able to attain any performance criteria stated in the Recipient’s Plan Award;

(e)
create any trust, fiduciary or other duty or obligation of Walmart or any
Affiliate to engage in any particular business, continue to engage in any
particular business, engage in any particular business practices or sell any
particular product or products;

(f)
create any obligation of Walmart or any Affiliate that shall be greater than the
obligations of Walmart or that Affiliate to any general unsecured creditor of
Walmart or the Affiliate; or

(g)
give a Recipient any right to receive any additional Plan Award of any type.

If Walmart or an Affiliate terminates a Recipient’s employment with Walmart or
the Affiliate,





--------------------------------------------------------------------------------





the potential value of any Plan Award that must be returned to Walmart will not
be an element of any damages that the Recipient may have for any termination of
employment or other relationship in violation of any contractual or other rights
the Recipient may have.
11.8    No Liability of Committee Members. Walmart shall indemnify and hold
harmless each member of the Committee and each other officer and director of
Walmart or any Affiliate that has any duty or power relating to the
administration of the Plan against any liability, obligation, cost or expense
incurred by that person arising out of any act or omission to act in connection
with the Plan or any Plan Award if he or she acted in good faith and in a manner
reasonably believed to be in or not opposed to the best interest of Walmart.
Indemnification of Associates, directors, and agents shall be determined
pursuant to the requirements of Article VI of Walmart’s Amended and Restated
Bylaws.
11.9    Adjustments upon Changes in Capitalization or Merger. Subject to any
required action by the Walmart stockholders, the number and type of Shares (or
other securities or property) covered by each Plan Award, and the number and
type of Shares (or other securities or property) which have been authorized for
delivery under the Plan but as to which no Plan Awards have yet been granted or
which have been returned to the Plan upon cancellation or expiration of a Plan
Award, the price per Share covered by any outstanding Plan Award that includes
in its terms a price per Share, and the number of Shares with respect to which
Plan Awards may be granted to an individual shall be proportionately adjusted to
reflect an extraordinary dividend or other distribution (whether in the form of
cash, Shares or other securities or property), stock split, reverse stock split,
merger, reorganization, subdivision, consolidation or reduction of capital,
recapitalization, consolidation, split-up, spin-off, combination or
reclassification of the Shares, or any other increase or decrease in the number
of outstanding Shares effected without receipt of consideration by Walmart,
issuance or warrants or other rights to purchase Shares or other securities of
Walmart or other similar corporate transaction or event that affects the Shares
such that an adjustment is determined by the Committee to be appropriate in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan. That adjustment shall be made by
the Committee, whose determination shall be final, binding and conclusive as to
every person interested under the Plan. Except as expressly provided herein, no
issuance by Walmart of shares of stock of any class, or securities convertible
into shares of stock of any class, shall affect, and no adjustment by reason
thereof shall be made with respect to, the number or price of Shares subject to
a Plan Award.
11.10    Tax Withholding. Whenever taxes are to be withheld in connection with
the grant, vesting, lapse of restrictions, exercise or settlement of a Plan
Award or for any other reason in connection with a Plan Award (the date on which
such withholding obligation arises being hereinafter referred to as the “Tax
Date”), the Committee may decide, in its sole discretion, to provide for the
payment for the withholding of federal, state and local taxes (including Social
Security and Medicare (“FICA”) taxes by one or a combination of the following
methods and may (but need not) permit the Recipient to elect the method or
methods: (a) payment in cash of the amount to be withheld, (b) requesting
Walmart to withhold from Shares that would otherwise be delivered in settlement
of a Plan Award payable in Shares (or upon the lapse of Restrictions on a Plan
Award) a number of Shares having a Fair Market Value on the Tax Date or the last
NYSE trading day prior to the Tax Date no greater than the amount to be
withheld, (c) transfer of unencumbered Shares owned by the Recipient in
circumstances permitted by the Committee





--------------------------------------------------------------------------------





valued at their Fair Market Value on the Tax Date or the last NYSE trading day
prior to the Tax Date, (d) withholding from any cash compensation otherwise due
to the Recipient; or (e) such other method as authorized by the Committee in its
discretion. The Committee may set limits on the amount of withholding to be
satisfied through withholding of Shares; e.g., the Committee may require that
only the minimum withholding be satisfied in Shares, and may prohibit
withholding from Open Market Shares or using a particular method if necessary or
advisable in a particular country. Any fractional share amount must be paid in
cash or withheld from compensation otherwise due to the Recipient.
11.11    Amendment and Termination of the Plan. The Board may amend or terminate
the Plan at any time without the approval of the Recipients or any other person,
except to the extent any action of that type is required to be approved by the
stockholders of Walmart under applicable law, listing standards, or in
connection with any outstanding Qualified Performance Based Awards.
Notwithstanding the foregoing, no amendment that, in the judgment of the Board
would materially adversely affect a Recipient holding an Award shall be made
without the Recipient’s consent; provided that no amendment that changes the
timing of taxation of a Plan Award shall be deemed to materially adversely
affect the Recipient.
11.12    Compliance with Law. The making of any Plan Award or delivery of any
Shares is subject to compliance by Walmart with all applicable laws as
determined by Walmart’s legal counsel. Walmart need not issue or transfer any
Plan Award or Shares pursuant to the Plan unless Walmart’s legal counsel has
approved all legal matters in connection with the delivery of any Plan Award or
Shares.
11.13    No Representation or Warranty Regarding Tax Treatment. Notwithstanding
any language contained in the Plan or any Plan Award, Walmart does not represent
or warrant that any particular tax treatment will be achieved.
11.14    Governing Law. The Plan shall be governed by and construed in
accordance with the laws of the State of Delaware.
11.15    Superseding Existing Plans, Effective Date, and Transition. The Plan,
as set forth herein, was approved by the Board on February 6, 2015, to be
effective on June 5, 2015, subject to the approval of Walmart’s stockholders.
The 2013 Restatement was approved by the Board on April 12, 2013, to be
effective August 12, 2013. The 2010 Plan was effective January 1, 2010, and
approved by Walmart’s stockholders on June 4, 2010. The 2005 Plan was effective
January 1, 2005, and was approved by Walmart’s stockholders on June 3, 2005. The
1998 Plan was effective as of March 5, 1998, and was approved by Walmart’s
stockholders on June 5, 1998. Shares made available for delivery in settlement
of Plan Awards shall also be available for delivery in settlement of amounts
payable under the provisions of the Walmart Inc. Director Compensation Deferral
Plan.
11.16    Funding. To the extent the Plan is subject to the Employee Retirement
Income Security Act of 1974 (“ERISA”), it is intended to be (and will be
administered as) an unfunded employee pension plan benefiting a select group of
management or highly compensated employees under the provisions of ERISA. It is
intended that the Plan be unfunded for federal tax purposes and for purposes of
Title I of ERISA.
11.17    Code Section 409A. Plan Awards are intended to be exempt from the
definition of “nonqualified deferred compensation” within the meaning of Code
Section 409A, or to the extent





--------------------------------------------------------------------------------





not so exempt, to satisfy the requirements of Code Section 409A, and the Plan
and Plan Awards shall be interpreted accordingly.





